OPINION — AG — ** ELECTION — TERMS — CANDIDATE ** IS A MEMBER OF THE HOUSE OF REPRESENTATIVES OF THE OKLAHOMA LEGISLATURE, WHOSE PRESENT TWO YEAR TERM OF OFFICE BEGAN ON THE `FIFTEENTH DAY SUCCEEDING THE DAY OF THE REGULAR STATE ELECTION' HELD IN NOVEMBER, 1948, AND WHICH TERM WILL NOT END ' UNTIL THE FIFTEENTH DAY SUCCEEDING THE DAY OF THE REGULAR ELECTION' HELD IN THIS STATE IN NOVEMBER, 1950 (ARTICLE X, SECTION 5), ELIGIBLE TO FILE FOR THE JULY, 1950 STATEWIDE PRIMARY ELECTIONS A NOMINATING PETITION (NOTIFICATION AND DECLARATION OF CANDIDACY) AS A CANDIDATE FOR PARTY NOMINATION TO THE OFFICE OF JUDGE AND IF NOMINATED AND ELECTED TO QUALIFY AND ENTER UPON THE DUTIES OF SAID OFFICE ? — SEE OPINION (ELECTION, JUDGESHIP, CANDIDATE, QUALIFICATION, TERM) CITE: ARTICLE V, SECTION 23, 20 O.S. 691 [20-691], 26 O.S. 162 [26-162], 26 O.S. 392 [26-392] (FRED HANSEN)